Citation Nr: 0125911	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for thyroid cancer due to exposure to 
ionizing radiation.  The veteran filed a timely appeal to 
this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  Cancer of the thyroid is listed as a disease specific to 
radiation-exposed veterans pursuant to the provisions of 38 
C.F.R. § 3.309(d) (2001).

3.  The evidence does not show that the veteran participated 
in a "radiation-risk activity," and he is therefore not 
considered to be a "radiation-exposed veteran" for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d)(3).

4.  The veteran's military records and official documentation 
establish that the veteran was not present at Operation 
HARDTACK I; as such, his presence at that site is not 
conceded under 38 C.F.R. § 3.311(4)(i) (2001).

5.  An official radiation dose estimate obtained from the 
Defense Threat Reduction Agency pursuant to 38 C.F.R. 
§ 3.311(1),(2) (2001) indicates that the veteran was not 
exposed to any radiation.

6.  The evidence of record does not show that the veteran's 
cancer of the thyroid, first manifested some 37 years after 
discharge from service, is etiologically related to service, 
to include claimed exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's thyroid cancer was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.309(d), 3.311 
(2001); Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for thyroid cancer due to exposure to 
ionizing radiation.  The Board concludes that discussions as 
contained in the initial rating decision, in the statement of 
the case, and in the supplemental statement of the case, in 
addition to correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  Furthermore, the RO sent a letter to the veteran 
in April 2001 specifically informing him of the passage of 
the VCAA, and notifying him of the effects of this new law.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, his 
service personnel records, Army National Guard records, U.S. 
Army Health clinic treatment records, post-service VA 
outpatient treatment notes and examination reports, private 
medical records, several detailed reports from the Defense 
Threat Reduction Agency, and personal statements made by the 
veteran in support of his claim.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be established by 
submitting evidence that the veteran is a radiation-exposed 
veteran who currently suffers from a disease which is listed 
as one of the 15 types of cancer that are presumptively 
service connected in accordance with 38 U.S.C.A. § 1112(c) 
(West 1991 & Supp. 2001) and 38 C.F.R. § 3.309(d) (2001).  
Second, service connection can be established by submitting 
evidence that the disease is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2001) that are 
service connected if sufficient radiation exposure is shown.  
Third, service connection may be granted on a direct basis 
when it is established by competent medical evidence that a 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), afford 120 F.3d 1239 (Fed. Cir. 
1997).

A "radiation-exposed veteran" is defined by regulation as a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  
"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(d).  VA regulations prescribe that the occupation of 
Hiroshima and Nagasaki by U. S. forces means official 
military duties within 10 miles of the city limits.  See 38 
C.F.R. § 3.309(d)(3)(vi).  "Onsite participation" is 
defined at 38 C.F.R. § 3.309(d)(3)(iv).  "Radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(2). 

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran claims that he is entitled to service connection 
for cancer of the thyroid.  While the veteran concedes that 
this disease, first diagnosed in July 1997, was never treated 
in service, or for several decades thereafter, he contends 
that this disease resulted from exposure to ionizing 
radiation which he sustained while observing a simulated 
atomic blast at White Sands Missile Range in New Mexico 
between March and August 1958.

As an initial matter, the Board finds that the medical 
evidence does not show that carcinoma of the thyroid had its 
onset during service or the one-year presumptive period 
following separation from service, and the veteran does not 
claim otherwise.  He contends that the thyroid cancer was 
caused by exposure to radiation during active service.

The medical evidence shows that a diagnosis of carcinoma of 
the thyroid was rendered in July 1997.  The Board finds, 
therefore, that the medical evidence establishes a current 
diagnosis of disability.

As noted above, the provisions of 38 C.F.R. § 3.309(d) allow 
for a rebuttable presumption of service connection for 
certain specified diseases which become manifest in a 
radiation-exposed veteran.  A review of the diseases which 
may be presumptively service connected under 38 C.F.R. 
§ 3.309(d) reveals that cancer of the thyroid is included 
among the listed disorders.  Therefore, the remaining 
question to be addressed is whether the veteran is a 
"radiation-exposed veteran" as defined above.  In this 
regard, the Board notes that the RO has spent considerable 
effort in obtaining relevant information from the veteran and 
from official sources, and has forwarded this information on 
at least three occasions to the Defense Threat Reduction 
Agency in Fort Belvoir, Virginia, for verification.  In the 
most recent response from this agency, received by VA in 
February 2001, the DTRA noted that in 1958, the United States 
Government conducted three atmospheric nuclear test series.  
Operation HARDTACK I was conducted at the Pacific Proving 
Ground from April 28, through October 31, 1958; Operation 
HARDTACK II was conducted at the Nevada Test Site (NTS) from 
September 19 through October 31, 1958; and Operation ARGUS 
was conducted in the South Atlantic Ocean from August 27 
through September 10, 1958.  The DTRA offered the following 
discussion:

According to his service record, [the 
veteran] entered military service on 
March 26, 1958.  Army morning reports for 
"B" Battery, 2nd Howitzer Battalion, 4th 
Artillery Regiment, Fort Carson, 
Colorado, indicate that he joined this 
unit for Basic Combat Training on April 
19, 1958, following his release from 
"A" Company, 1st Battle Group, 60th 
Infantry Regiment, also at Fort Carson.  
Morning reports indicate that "A" 
Battery marched to and was located at the 
Henry Broovac area from May 25 - 29, 
1958.  There are no other references to 
the battery being relocated during [the 
veteran's] assignment.  [The veteran] 
remained with "A" Company at Fort 
Carson through July 25, 1958, when he was 
reassigned to the 1264th Overseas 
Replacement at Fort Dix, New Jersey.  He 
was subsequently reassigned to "D" 
Battery, 1st Howitzer Battalion, 13th 
Field Artillery Regiment, Augsburg, 
Germany.  [The veteran's] service record 
indicates that he remained with this unit 
in Germany through December 15, 1959.  
Finally, after a careful search of 
available dosimetry date, we found no 
record of radiation exposure for him.

With the exception of Project TRINITY in 
1945, all continental atmospheric nuclear 
testing was conducted at the NTS.  It is 
possible [the veteran] may have 
participated in a simulated nuclear test 
exercise.  In simulations of this nature, 
all aspects of the exercise (clothing 
worn, film badges, special missions, 
etc.) were the same as at an actual 
detonation.  However, the detonation was 
non-nuclear and there would have been no 
potential for exposure to radiation.

The letter then concluded that "In summary, available Army 
records do not document [the veteran's] participation in U.S. 
atmospheric nuclear testing."

The Board notes that a review of other official documentation 
contained in the veteran's claims file, including his service 
medical records and service personnel records, do not 
document the veteran's claimed exposure to radiation.  Given 
the lack of evidence to corroborate the veteran's claim of 
having participated in a radiation-risk activity, as defined 
by regulation, he does not meet the definition of a 
"radiation-exposed veteran" in accordance with 38 C.F.R. § 
3.309(d).  McGuire v. West, 11 Vet. App. 274 (1998).  The 
Board finds, therefore, that he is not entitled to the 
presumption of service connection for cancer of the thyroid 
based on radiation exposure.  38 C.F.R. § 3.309(d).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the Board's analysis does not 
end there.  As noted above, 38 C.F.R. § 3.311(b) provides a 
listing of radiogenic diseases, i.e., diseases which may be 
induced by ionizing radiation.  These diseases, while not 
accorded the benefit of the regulations regarding presumptive 
service connection, have been determined to be potentially 
radiogenic in nature, and may therefore be referred to the 
Under Secretary for Benefits for a determination as to 
whether it is at least as likely as not that the veteran's 
listed disease resulted from exposure to radiation in 
service.  A review of this listing reveals that cancer of the 
thyroid is included in this list. 38 C.F.R. § 3.311(b)(2)(x) 
(2000).  Thus, the Board must consider whether the 
development provisions of this section have been complied 
with.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
thyroid cancer, following his separation from service, and 
the veteran contends that the disease resulted from exposure 
to ionizing radiation during service, an assessment will be 
made as to the size and nature of the radiation dose.  If 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  If it is determined that the veteran was exposed 
to ionizing radiation as a result of the occupation of 
Hiroshima or Nagasaki and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Under Secretary for 
Benefits for a determination on whether the radiogenic 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.

The Under Secretary for Benefits is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health.  
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

In this case, the Board finds that the official military 
records establish the veteran's absence from the site at 
which exposure to radiation is claimed to have occurred, and 
that the veteran's presence at the site should not be 
conceded.  In this regard, the veteran claimed in his VA Form 
9 substantive appeal, received by VA in August 2000, that he 
"was sent to observe a nuclear test (operation HARDTACK) in 
New Mexico."  In this regard, the Board notes that that, 
according to the February 2001 response from the DTRA, 
Operation HARDTACK I was conducted from April 28, 1958 
through October 31, 1958, which was during the timeframe of 
alleged exposure of March 1958 to August 1958 reported by the 
veteran.  However, the veteran claims that he witnessed this 
blast at White Sands Missile Range in New Mexico, while the 
DTRA response indicates that HARDTACK I was conducted at the 
Pacific Proving Ground in the South Pacific Ocean.  
Furthermore, the veteran's official service personnel records 
account for all of the veteran's locations during this 
period, and neither of these locations - i.e., Fort Carson, 
Colorado and Fort Dix, New Jersey - is at or near the Pacific 
Proving Ground.  As the veteran is not conceded to have been 
present at a site at which exposure to radiation is claimed 
to have occurred, a dosimetry estimate would serve no useful 
purpose.  In any case, the DTRA stated that they were unable 
to find any record of radiation exposure for the veteran.

The Board finds that a radiation dose estimate is not 
possible for a second reason.  In a statement in support of 
claim received by VA in November 1999, the veteran 
specifically indicated that the device he witnessed was a 
"Simulated Atomic Blast."  As indicated in the official 
statement by DTRA, simulated nuclear test exercises were the 
same as actual detonations in all aspects, save for the 
critical difference that the detonation was non-nuclear in 
nature.  As such, even if the veteran were determined to have 
witnessed the type of blast he claims to have observed, there 
was "no potential for exposure to radiation," as noted by 
the DTRA.

The Board acknowledges the statement offered by a VA 
physician, received by the RO in November 1999, to the effect 
that the veteran had been diagnosed with and was being 
treated for carcinoma of the thyroid.  This physician then 
opined that "Since the patient alleges an exposure while in 
the service to ionizing irradiation, it is more likely than 
not that his cancer of the thyroid had its origin from such 
radiation."  However, this opinion is explicitly based on 
the veteran's allegation of exposure to ionizing radiation 
while in service.  Since the opinion is based entirely on a 
history related by the veteran, the opinion can be no better 
than the facts alleged by him.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A 
rejection of the factual predicate necessarily involves a 
rejection of the etiological opinion based on that predicate.  
As the discussion above indicates, the medical and official 
military evidence contained in the veteran's claims file is 
entirely devoid of any indication that the veteran was 
exposed to ionizing radiation while in service.  Indeed, the 
evidence affirmatively shows that the veteran was not in a 
location in 1958 in which he could have witnessed Operation 
HARDTACK I, as he has alleged.  Therefore, the etiological 
relationship between the veteran's military service and his 
current thyroid cancer, first shown by the evidence 37 years 
after discharge, may be characterized as a general conclusion 
based on a history furnished by the veteran that is 
unsupported by clinical evidence and which, in addition, does 
not account for the possible effects of any post-service 
injuries or exposure.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).

The Board acknowledges the veteran's own contention, as set 
forth in various correspondence to VA, that he was "exposed 
to radiation" which caused his current thyroid cancer.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his thyroid 
cancer.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board finds, therefore, that the most probative evidence 
indicates that it is unlikely that radiation exposure in 
service caused the thyroid cancer, and that a valid nexus to 
service is not shown.  Hickson v, West, 12 Vet. App. 247, 253 
(1999).  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for thyroid cancer.


ORDER

Service connection for thyroid cancer due to exposure to 
ionizing radiation is denied.



		
	S. L. KENNEDY  
	Member, Board of Veterans' Appeals



 

